579 So. 2d 418 (1991)
Tommy WRIGHT, Appellant,
v.
STATE of Florida, Appellee.
No. 90-2124.
District Court of Appeal of Florida, Fourth District.
May 29, 1991.
Richard L. Jorandby, Public Defender, and Paul E. Petillo, Asst. Public Defender, West Palm Beach, for appellant.
Robert A. Butterworth, Atty. Gen., Tallahassee, and Jacqueline Saltiel, Asst. Atty. Gen., West Palm Beach, for appellee.
PER CURIAM.
We affirm. However, we have not considered the constitutional attack on Chapter 89-280, amending the Habitual Offender Statute, as appellant would have been habitualized under the pre-amended statute as well. See Henderson v. Antonacci, 62 So. 2d 5 (Fla. 1952).
ANSTEAD, WARNER and FARMER, JJ., concur.